Citation Nr: 1446384	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  249478941	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1987 to October 1991, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, including work, family, judgment, and mood.


CONCLUSION OF LAW

The criteria for a 70 percent initial disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, warrants a 70 percent rating.  38 C.F.R. § 4.130. 


Facts and Analysis

The Veteran was granted service connection for PTSD and assigned a disability rating of 50 percent effective as of the date of claim in September 2009.  In writing and at his hearing in July 2014, he and his representative requested an increased disability rating of 70 percent instead, based on his symptomatology.  As a result, the Board has limited consideration of the issue on appeal to entitlement to a 70 percent disability rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that while an appellant is presumed to be seeking the maximum benefit under law, the appellant can choose to limit the appeal to a lesser benefit).

The Veteran's ongoing VA treatment records document symptoms associated with PTSD including chronic sleep impairment, poor impulse control, paranoia over the prescribed medication, nightmares, intrusive memories, and irritability.  In August 2011, he was attending a court hearing regarding his daughter and his inappropriate behavior resulted in him being fined $1000 and spending the night in jail.  His wife had confiscated his ammunition and locked up his guns because of fear regarding his death wish and his aggressiveness towards others.

The Veteran and his wife, in written statements and testimony at hearing, have both described difficulty remembering things, difficulty concentrating, hypervigilance, aggression towards others including family members, neglect of hygiene including a resistance to bathing or changing his clothing, and persistent delusions of the smell of burning flesh.  He was distant from his family members, saw no purpose in having friends, and was reluctant to be in any social situation in which he could not see the door and all that was happening around him.  At night, he often patrolled the house, causing problems with his security company because of triggering motion detectors and cameras with false alarms.  He had become combative with a neighbor over the way the man cut his grass and encroached slightly on the Veteran's property and had broken a mirror out of anger over the increase in gasoline prices.  He worked at a small establishment with many other combat veterans, but had lost opportunities for advancement because of his poor people skills.  He had been denied additional schooling through VA vocational rehabilitation services because of his confrontational style and volatility.

The disability picture as described above is more consistent with a 70 percent disability rating than with the 50 percent on appeal.  Specifically, the Veteran's disability is manifested by deficiencies of work, family, and social relationships and difficulty with impulse control and judgment.  He has difficulty in adapting to stressful circumstances as well as near continuous depression and anxiety which affect his ability to function properly.  In light of the symptoms manifested, a 70 percent disability rating is warranted.

ORDER

Entitlement to a 70 percent initial disability rating for PTSD is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


